DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 18, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the additive" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This may be change to “the one or more additives” to be consistent with claim 23.  
Claim 24 is also indefinite because “or” in line 15 forms an improper Markush group.  This may be changed to “and.” 
Claim 27 recites the limitation "the contaminant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This may be changed to “the one or more contaminants.”  Claim 28 is rejected for depending from an indefinite parent claim.
In line 3 of each of claims 29 and 30, “said” should be inserted before “contaminated” to clarify the same air is being referred to.  
In line 2 of claim 30, “space” should be inserted before “contaminated” to be consistent with the rest of the claim and avoid indefiniteness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 24, 26, 27-29 and 31-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 11, 13 and 22 of U.S. Patent No. 10,456,736. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except for the use of a diffuser or fan.  The use of a diffuser is an obvious modification for creating smaller bubbles for gas/liquid contact, .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 29 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kira (5,078,759).
Kira 759 teaches an air purification device comprising three serially connected tanks (2,4,6) holding water with optional additives, an inlet conduit, conduits connecting the tanks, and an outlet with a suction pump (8), wherein the conduits are configured to introduce contaminated air below the liquid surface in each tank via a diffuser to produce bubbles to removes particles such as dust and pollen (see figure 1, col. 2, line 53 to col. 3, line 25, col. 5, lines 52-59).  The liquid in the third stage (6) can include chemicals to extract certain elements from the air/gas stream or neutralize gases present in the stream.  The liquid can also contain antiseptic solutions and fragrance for bacterial control and for de-odorizing the controlled environment such as a home or building.  The air will inherently interact with the liquid at its top surface, and water is capable of removing at least 50% of formaldehyde in 24 hours or less as described in the instant specification, and also depending on the original content of formaldehyde in the air.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira ‘759 in view of Hishida (2012/0093683 A1).
Kira ‘759 discloses all of the limitations of the claims except that preferred contaminants are removed such as SARS or influenza viral particles.  Hishida ‘683 discloses a building interior air purifier comprising a bath of water or disinfectant liquid (A) that mixes intimately with inlet air to produce bubbles that contact the liquid.  The liquid may be selected to remove viral particles including influenza and SARS (see figures, paragraphs 2, 14, 16, 19-21).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Kira ‘759 by using the scrubbing liquid of Hishida ‘683 in order to provide a device that can remove viral particles where they are present.  
Allowable Subject Matter
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 30, the prior art fails to disclose or suggest a motivation for the .
Response to Arguments
Applicant's arguments filed September 18, 2021 have been fully considered but they are not persuasive.  Regarding Kira ‘759, applicant argues that contaminants are removed using physical precipitation and not by dissolution, physical entrapment, or chemical reaction as recited in the claims.  It is maintained that Kira removes contaminants using precipitation, which is physical entrapment because the precipitate will stay within the liquid rather than being released in the air.  The third stage may include chemicals that can neutralize (chemical reaction, see col. 6, lines 50-59).
The examiner agrees with applicant’s arguments relating to the Rohrbach, Sheu, and Swafford references and has withdrawn the prior art rejections over those.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl